DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6, 10, 13, 16-17, 19-22, 24, 26, 29-30, and 32 have been cancelled.
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. 
The petition to accept an unintentionally delayed claim under 35 USC 119(e) and 120 was granted on 7/19/2021. Applicant is advised that the corrected filing receipt mailed 7/19/2021 incorrectly lists the instant application as a CON of 15/297,996 rather than a CIP as indicated in the petition and ADS of 5/24/2021.

Election/Restrictions
Claims 14-15, 18, 23, 25, 27-28, and 31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/26/2020.

Specification
The disclosure is objected to because of the following informalities: 
Claim 7 indicates that X in SEQ ID NOS: 2 and 3 can be any amino acid.  The specification at page 2, lines 21-23, indicates X is any amino acid or absent.  The sequence listing indicates X is any naturally occurring amino acid (which differs from any amino acid) 
SEQ ID NO: 10 as disclosed on page 11 of the specification does not correspond to SEQ ID NO: 10 as presented in the 5/24/2021 sequence listing. The sequence listing indicates X is any naturally occurring amino acid (which differs from any amino acid) and doesn’t indicate that X can be a peptide bond.  In addition, there is no feature corresponding to the $ (valine or leucine) or dash for a linker or a peptide bond as disclosed on page 11 for SEQ ID NO: 10.  The specification disclosure describing the sequence and the sequence in the 5/24/2021 sequence listing are inconsistent.  
SEQ ID NO: 11 as disclosed on page 11 of the specification does not correspond to SEQ ID NO: 11 as presented in the 5/24/2021 sequence listing. There is no feature corresponding to the $ (valine or leucine) or dash for a linker or a peptide bond as disclosed on page 11 for SEQ ID NO: 11.  The specification disclosure describing the sequence and the sequence in the 5/24/2021 sequence listing are inconsistent.  
SEQ ID NO: 13 as disclosed on page 26 of the specification does not correspond to SEQ ID NO: 13 as presented in the 5/24/2021 sequence listing and does not appear to correspond to any other sequence within the sequence listing.  This sequence is not in compliance with 37 CFR 1.821-1.825.  SEQ ID NO: 13 as presented in the 5/24/2021 sequence listing does not correspond to any sequence disclosed in the specification.  See by comparison SEQ ID NO: 6 as presented in the 5/24/2021 sequence listing and referenced on page 11 as amended in the 5/24/2021 specification amendment.
Appropriate correction of these inconsistencies is required.  Each sequence disclosed in the specification should be presented in the sequence listing where the same features are 

The disclosure is objected to because of the following informalities.
The replacement sequence listing submitted 5/24/2021 is acknowledged.
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6) and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c) and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 5/24/2021 by EFS-Web was not accompanied by an amendment to the specification that incorporates by reference the material in the ASCII text file.  
Appropriate correction is required.  


The amendment filed 5/24/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
. 
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 11 is directed to the peptide of claim 1, wherein the peptide comprises a membrane translocating motif as set forth in SEQ ID NO:4 and a transportin-binding moiety as set forth SEQ ID NO: 1 or wherein the peptide comprises a membrane translocating motif as set forth in SEQ ID NO:5 and a transportin-binding moiety as set forth in SEQ ID NO: 1; and wherein the membrane translocating motif and the membrane translocating motif are joined by a linker or peptide bond.
Claim 12 is directed to an agent comprising the peptide of claim 1, and further comprising an organ-specific or cell-specific homing peptide or Fab antibody fragment recognizing an organ- or cell-specific epitope.

Example 1 and Figure 8A disclose the fusion proteins of SEQ ID NOS: 8 and 13 and testing them in Itgα1 KO mesangial cells.  SEQ ID NO: 8 and 13 have sequence similarity.  SEQ ID NO: 8 but not the structurally related peptide of SEQ ID NO: 13 inhibited both basal and EGF-mediated FUS nuclear translocation.  SEQ ID NO: 8 corresponds to the fusion of SEQ ID NO: 4 directly to SEQ ID NO: 1.  See claim 11.
SEQ ID NO: 9 differs from SEQ ID NO: 8 by a single amino acid at amino acid position 13.  SEQ ID NO: 9 has valine (V, Val) instead of leucine (L, Leu).  SEQ ID NO: 9 corresponds to the fusion of SEQ ID NO: 5 directly to SEQ ID NO: 1.  See claim 11.

SEQ ID NOS: 8. 9, and 11 are not sufficient to adequately describe all peptides embraced by claims 1-5, 7-9, and 11-12 having the ability to inhibit Fused in Sarcoma (FUS) ribonucleoprotein from binding transportin alone (claim 1) or in combination with an organ-specific or cell-specific homing peptide or Fab antibody fragment recognizing an organ- or cell-specific epitope of claim 12.  Claims 1-2, 4-5, 9, and 12 do not require any particular sequence structure.  At least for example, it is not known what sequences are included or excluded from the limitation “derived from” in claims 5 and 9.  It is not known whether this includes naturally occurring sequences as well as mutated sequences.  Claims 3, 7, 8, and 11 recite partial sequence structure.  At least for example, claim 11 includes a linker of unknown size and unspecified structure.  SEQ ID NOS: 8, 9, and 11 are not commensurate in scope to describe all of the variant peptide sequences embraced by the claims.  The specification does not provide a structure-function correlation to adequately describe the claimed protein.

Applicant’s arguments are not persuasive.
SEQ ID NOS: 8, 9, and 11 have significant structural similarity whereas the claims have significant structural variability.  Again, claims 1-2, 4-5, 9, and 12 do not require any particular sequence structure.  Applicant’s response does not explain what “derived from” means with respect to claims 5 and 9.  The specification does not provide direction or guidance on those structurally different peptides embraced by the claims that will have the required functional activity.  In particular, there are no examples of peptides with linkers between the transportin-binding moiety and membrane translocating motif where the functional activity is present.  Again, the linkers of the claims are of unknown size and unspecified structure.  The glycine/serine linkers argued by applicant are not limitations of the claims.  SEQ ID NOS: 2 and 
SEQ ID NOS: 8, 9, and 11 are not a representative number of species that adequately describe or are representative of the entire genus claimed.  They are not numerous examples representing the structural variability encompassed by the claims.
	The claim peptides are not adequately described.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is confusing as the sequences recited (SEQ ID NOS: 2 and 3) are structurally inconsistent with the sequences in the sequence listing.  See objection to the specification above.
Claim 12 does not make clear how the homing peptide or Fab antibody fragment is associated with the isolated peptide of claim 1.  That is, is claim 12 intended to be a composition having two separate components or is the peptide of claim 1 fused or conjugated in some way to the homing peptide or Fab antibody fragment.  The metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hawiger et al. (U.S. Patent Application Publication 2014/0309159, of record), Niu et al. (of record), and Dormann et al. (of record).
Applicant has disqualified Hawiger et al. (U.S. Patent 9,492,544) under the 102(b)(2)(c) exception.  The ‘544 patent reference has been replaced with an equivalent document, U.S. Patent Application 2014/0309159, that is valid prior art.  While applicant is now claiming 
Hawiger et al. (U.S. Patent Application Publication 2014/0309149) discloses SEQ ID NO: 7 which corresponds to the signal sequence hydrophobic region (SSHR) of instant SEQ ID NO: 4.  (See instant claim 8.) Hawiger et al. discloses fusing this sequence to different cargo peptides.  A cargo peptide is a peptide fragment that modulates the nuclear transport function of importin beta like proteins such as transportin.  See at least abstract; claims; paragraphs [0013-0014 and 0053]; and Table 3.
Niu et al. (2012) discloses the wild-type FUS-NLS binds transportin (Trn1).  See Table 1 and section on binding affinity, pages 4-6.  The sequence for FUS-NLS is provided in Figure 1A (amino acids 495-526) of FUS.
Dormann et al. discloses that amino acids 514-526 of FUS are necessary and sufficient for nuclear import.  See Figure 1.
It would have been obvious to fuse the FUS-NLS sequence of Niu et al. or Dormann et al. as the cargo protein for the fusion protein of Hawiger having the SSHR corresponding to 3 protein SSHS.  As such, the SEQ ID NO: 7 of Hawiger et al. is deemed to meet the limitations of these claims.  It appears that instant SEQ ID NO: 4 meets the limitations of instant claim 5 based on specification page 26, line 15, italicized sequence.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa